Citation Nr: 1748590	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  15-07 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides and/or other hazardous chemicals, including jet fuel. 

2.  Entitlement to service connection for right upper extremity peripheral neuropathy, to include as due to exposure to herbicides and/or other hazardous chemicals, including jet fuel. 

3.  Entitlement to service connection for left upper extremity peripheral neuropathy, to include as due to exposure to herbicides and/or other hazardous chemicals, including jet fuel. 

4.  Entitlement to service connection for right lower extremity peripheral neuropathy, to include as due to exposure to herbicides and/or other hazardous chemicals, including jet fuel. 

5.  Entitlement to service connection for left lower extremity peripheral neuropathy, to include as due to exposure to herbicides and/or other hazardous chemicals, including jet fuel.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to December 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2012 rating decision in which the RO, inter alia, denied service connection for ischemic heart disease and peripheral neuropathy of both upper and lower extremities.  In June 2013, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2015, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2015. 

In July 2015, the Veteran and his wife testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing is of record. 
In July 2015, the Veteran's representative submitted a waiver of initial RO consideration of additional medical evidence, and additional evidence was received in August 2015.  See 38 C.F.R. §§ 20.800, 20.1304 (2016). 

In November 2015, the undersigned granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107 (a)(2)(C) (West 2014) and 38 C.F.R. § 20.900 (c) (2016).

In February 2016 and, again in October 2016, the Board remanded the claims for service connection for ischemic heart disease and bilateral peripheral neuropathy of the upper and lower extremities to the agency of original jurisdiction (AOJ) for further development.  After accomplishing the requested action, the AOJ continued to deny each claim (as reflected in May 2016 and January 2017 supplemental SOCs (SSOCs), respectively), and returned the matters to the Board for further appellate consideration.

In September 2017, the Board received additional relevant evidence from the Veteran's representative, which includes an August 2017 examination report from J.W. Ellis, M.D.  The Veteran's representative had indicated in a January 2017 response to the January 2017 SSOC that initial AOJ consideration of any further evidence submitted by the Veteran was waived.  See 38 C.F.R. §§ 20.800, 20.1304 (2016).

While the Veteran previously had a paper claims file, this appeal is now fully being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The Veteran did not serve in Vietnam during the Vietnam era and was not otherwise exposed to herbicides in service.

3.  Competent, probative evidence does not indicate that the  Veteran has, or at any point pertinent to the current claim on appeal has had, a cardiac disability, to include ischemic heart disease.

4.  Peripheral neuropathy was not shown in service or for many years thereafter, and the most persuasive medical opinion evidence of record weighs against a medical relationship, or nexus, between the later diagnosed disability affecting each upper and lower extremity and service, to include any hazardous chemical exposure (including jet fuel) therein.


CONCLUSIONS OF LAW

1.  The criteria for service connection for ischemic heart disease, to include as due to exposure to herbicides and /or other hazardous chemicals, including jet fuel, are not met.  38 U.S.C.A. §§ 1110, 1116(f), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for right upper extremity peripheral neuropathy, to include as due to exposure to herbicides  and /or other hazardous chemicals, including jet fuel, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116(f), 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for left upper extremity peripheral neuropathy, to include as due to exposure to herbicides and /or other hazardous chemicals, including jet fuel, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116(f), 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for right lower extremity peripheral neuropathy, to include as exposure to herbicides and /or other hazardous chemicals, including jet fuel, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116(f), 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

5.  The criteria for service connection for left lower extremity peripheral neuropathy, to include as due to exposure to herbicides and /or other hazardous chemicals, including jet fuel, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116(f), 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004), and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a November 2010 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims for service connection for ischemic heart disease and bilateral peripheral neuropathy of the upper and lower extremities, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The December 2012 rating decision reflects the RO's initial adjudication of the claims after issuance of the November 2010 letter.  Hence, this letter meets Pelegrini's and Dingness/Hartman's content of notice requirements, as well as the VCAA's timing of notice requirement. 

Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, service personnel records, VA treatment records, private medical opinions, and the reports of VA cardiac and neurological examinations.  Also of record and considered in connection with the appeal is the transcript of the Board hearing, along with various statements submitted by the Veteran as well as his spouse, a fellow service member, and his representative on his behalf.  The Board finds that no further development on any claim decided herein, prior to appellate consideration, is required.

As for the July 2015 Board hearing, the Veteran and his wife were provided an opportunity to orally set forth contentions before the undersigned VLJ.  During the hearing, the undersigned identified the issues currently on appeal, including entitlement to service connection for ischemic heart disease and bilateral peripheral neuropathy of the upper and lower extremities.  Also, information was elicited regarding the nature and history of the Veteran's disabilities, why he believed his disabilities were related to service, and whether further evidentiary development was required.  The undersigned also explicitly asked the Veteran whether he wished to obtain medical opinion evidence and the record was held open for an additional 60 days for submission of additional evidence.  Moreover, the Board subsequently ordered further development of the claims in the February and October 2016 remands, as a result of which additional evidence was ultimately added to the claims file.  The hearing was legally sufficient.  See 38 § 3.103(c)(2) (2016); In Bryant v. Shinseki, , 23 Vet. App. 488 (2010).  .

Furthermore, as for the February and October 2016 remands, the Board finds that the AOJ has substantially complied with its directives with respect to the claims decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran was afforded VA examinations in April 2016 for the purpose of determining the nature and etiology of his claimed ischemic heart disease and peripheral neuropathy and outstanding VA treatment records have been procured.  

The Board explained in its October 2016 remand that an electromyography (EMG) was performed in April 2016 and that the Veteran had identified relevant treatment for neuropathy at Emerald Coast Neuropathy Center (Emerald), but that the report of the EMG testing was not included in the claims file and that complete treatment records from Emerald had neither been requested nor obtained.  An April 2016 VA referral note reflects that the April 2016 EMG was to be conducted at Emerald.  Pursuant to the October 2016 remand, the AOJ sent a letter to the Veteran in November 2016 and requested that he identify any outstanding treatment records and complete the appropriate authorization so as to allow VA to obtain any outstanding private treatment records (to specifically include records from Emerald).  The Veteran has not subsequently submitted any records from Emerald, has not otherwise identified any outstanding private treatment records, and has not completed any authorization form to allow VA to obtain any such records.  VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A (b); 38 C.F.R. §§ 3.159 (c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street).  Thus, VA has no further duty to attempt to obtain any additional treatment records, to include any records from Emerald (e.g. the report of the April 2016 EMG).

Notably, in an August 2016 statement, the Veteran's representative contended that the medical opinions provided by the physician who conducted April 2016 VA cardiac and neurological examinations are inadequate and of no probative value because the physician specialized in family medicine and was "not shown to have any particular expertise, experience, training, or competence in commenting on disease that may be associated with organic chemicals."  Initially, however, it is noted that there is no requirement that VA establish the qualifications of VA physicians and medical experts providing medical opinions.  Absent some challenge to the expertise of a VA expert, there is no requirement that VA present affirmative evidence of a medical professional's qualifications in every case as a precondition for the Board's reliance upon that person's opinion and the Board is entitled to assume the competence of a VA examiner unless the competence is challenged.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); Rizzo v. Shinseki, 580 F.3d 1288   (Fed. Cir. 2009).

Neither the Veteran nor his representative has presented any specific evidence to challenge the qualifications of the examiner who conducted the April 2016 VA examinations, other than to note that the examiner specialized in family medicine and that he was not shown to have sufficient experience with diseases associated with organic chemicals.  The April 2016 examination reports are the product of an in-person examination, a review of the Veteran's claims file and appropriate medical literature, and consideration of his reported symptoms and history.  Moreover, the reports set forth detailed findings in a manner which allows for informed appellate review under applicable VA laws and regulations and the Board finds the examinations to be sufficient for appellate review and of high probative value.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Hence, the Board finds that the reports of the April 2016 VA cardiac and neurological examinations are adequate, and that these reports, along with the other evidence of record, provide sufficient information for resolutions of these claims.   

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of these claims.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on the claims, at this juncture.  See Mayfield , 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).   

However, if a veteran serves 90 days or more of active, continuous service during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, including organic diseases of the nervous system, become manifest to a compensable degree within a prescribed period post service (one year for organic diseases of the nervous system), service connection for the disease may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d). 

With chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  38 C.F.R. § 3.303 (b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that the provisions of 38 C.F.R. § 3.303 (b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical opinion) apply only to chronic diseases as defined in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, organic diseases of the nervous system are among the diseases listed in 38 C.F.R. § 3.309 (a).

The Veteran has contended that his claimed disabilities are related to exposure to herbicide agents in service.  He served as a U.S. Air Force aircraft mechanic, but he claims that he occasionally served as an aircraft crewmember on flights from his base in Washington to Southeast Asia (including the Republic of Vietnam).  He also alleges that he handled equipment that had been sprayed with herbicide agents.  

Specific to herbicide exposure,  absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).

If a veteran was exposed to a herbicide agent during active service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied. Ischemic heart disease and early-onset peripheral neuropathy are among those designated diseases.  38 C.F.R. § 3.309 (e).

Laypersons, such as the Veteran, and his relatives and friends, are competent to report on matters observed or within his or her personal knowledge, to include the occurrence of injury, and as to the nature, onset, and continuity of symptoms experienced or observed.   See 38 C.F.R. § 3.159 (a)(2); Charles v. Principi, 16 Vet. App. 370  (2002). Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board, however, retains the discretion to determine the credibility and probative value of all evidence of record, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A. Ischemic Heart Disease

In the absence of proof of present disability there can be no successful claim. Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C.A. § 1131 as requiring the existence of a present disability for VA compensation purposes).  

The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321  (2007).  However when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that must be addressed in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

In this case, the Veteran contends that he has a current cardiac disability, identified as ischemic heart disease, which is related to exposure to herbicide agents and other hazardous chemicals in service.  An October 2013 VA primary care telephone encounter note, a November 2013 VA echocardiogram report, a February 2014 VA stress test report, a December 2014 VA chest x-ray report, a December 2014 VA EKG report, a May 2015 letter from M. Fedorczyk, DC, and an April 2016 VA echocardiogram report include references to chest pain/pressure, heart arrhythmia, an abnormal ECG/EKG, an old infarct, a first degree AV block, an incomplete right bundle branch block, left ventricular diastolic dysfunction, and mild age-related valvular calcification without significant regurgitant or stenotic pathology.  Regardless, the claim for service connection for ischemic heart disease must nevertheless be denied because there is no adequate competent evidence of any distinct and identifiable cardiac disability (to include ischemic heart disease) at any time since the Veteran's claim for service connection for a cardiac disability was received in October 2010.

During an April 2016 VA cardiac examination, the Veteran reported that he had presented to the Naval Hospital for a surgical procedure, but that the anesthesiologist refused to put him under because of a finding on his EKG.  The Veteran was unsure as to the nature of the finding at the time of the surgery (possibly an irregular heart rate or a blockage).  He had been evaluated by cardiology in the past, but he was unable to recall any specific diagnosis.  He experienced shortness of breath with activity and occasional chest pain.  The chest pain was treated with his wife's nitroglycerin, but he had never been prescribed his own cardiac medications and had not undergone any stenting or pacemaker procedures.

The physician who conducted the April 2016 examination reviewed and noted some of the Veteran's pertinent medical records.  For instance, an October 2013 treatment record documented the Veteran's report of an EKG abnormality and shortness of breath while walking.  He was referred to cardiology for an echocardiogram which was normal.  Therefore, the changes noted on EKG were not clinically significant and no diagnosis was provided.  Also, a stress test performed in February 2014 was normal and did not reveal any ischemia.  The Veteran did not require continuous medication for any heart condition and he had not experienced any myocardial infarction, congestive heart failure, cardiac arrhythmia, heart valve condition, infectious heart condition, or pericardial adhesions.  Also, he had not undergone any non-surgical or surgical procedures for the treatment of a heart condition and had not been hospitalized for the treatment of a heart condition.

Examination revealed that there was 2+ peripheral edema of the lower extremities bilaterally, but that the Veteran's heart rhythm was regular, that the point of maximal impact was not palpable, that the Veteran's heart sounds were normal, that there was no jugular-venous distension, and that the Veteran's lungs were clear.  Peripheral pulses were normal, the Veteran did not have any scars associated with any cardiac disability, and there were no other pertinent physical findings, complications, conditions, signs, or symptoms related to any cardiac disability.  There was no evidence of any cardiac hypertrophy or cardiac dilatation.  An EKG conducted in October 2013 revealed an electrophysiological variation without confirmatory echocardiogram pathology.  An echocardiogram conducted in April 2016 revealed normal wall motion and thickness and a left ventricular ejection fraction of 58 percent.  An exercise stress test conducted in February 2014 was normal, did not show any ischemia, and was not terminated due to any symptoms related to a cardiac condition.  

Moreover, an interview-based metabolic equivalents (METs) test was conducted which revealed that the Veteran performed between 5 and 7 METs (consistent with activities such as walking 1 flight of stairs, golfing (without cart), mowing the lawn (push mower), and heavy yard work (digging)) before experiencing any dyspnea and fatigue.  The Veteran underwent both an exercise stress test and an interview-based METs test and the examiner indicated that the results of the exercise stress test most accurately reflected the Veteran's current cardiac functional level.  His METs level limitation was not due solely to a heart condition.  Rather, the limitation was due to multiple complaints and medical conditions per the Veteran's reported history.

The VA physician concluded that there was insufficient evidence to warrant or confirm a diagnosis of an acute or chronic heart condition or any residuals thereof.  He explained that the Veteran's cardiac examination was normal.  His past abnormal EKG pattern with a normal current echocardiogram did not constitute a medical condition.  Rather, the abnormal EKG pattern was an electrophysiological variant without any clinical significance.  The Veteran's reported symptomatology was most likely multifactorial, with general deconditioning being the main factor.

The Veteran has not undergone any other reported examinations for a cardiac disability,  and there is no medical or lay evidence of any other treatment for such a disability at any time pertinent to the current claim. 

As for the Veteran's expressed his belief that he has a current cardiac disability, such assertions do not provide persuasive support for the claim.  While he is certainly competent to describe matters within his personal knowledge  (see Jandreau, 492 F.3d at 1376-7, and Buchanan, 451 F.3d at 1336)   as a layperson not shown to have appropriate medical training and expertise, he is not competent to render a probative opinion on a complex medical matter, such as whether he has a current cardiac disability, as resolution of such question involves internal processes extending beyond an immediately observable cause-and-effect relationship.  The link between any current symptoms and a cardiac disability is one requiring specialized knowledge and testing to understand the complex nature of the cardiovascular system.  As the question of whether a current cardiac disability exists may not be competently addressed by lay evidence, the lay statements of record do not constitute competent, probative evidence on this point.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1372.  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

There is no other evidence of any cardiac disability at any point pertinent to the current claim., and neither the Veteran nor his representative has alluded to the existence of any such evidence.  Thus, although a specific diagnosis is not always necessary to establish service connection, the lack of competent, probative evidence of a current cardiac disability in this case weighs against a finding of a current disability.  As such, the claim for service connection for ischemic heart disease must be denied. 

In reaching the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports a required element of the claim, e benefit-of-the-doubt doctrine is not applicable, and, hence, not helpful in this instance.  See 38 U.S.C.A. § 5107(b) (West 2014);); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990)..

B. Peripheral Neuropathy affecting Both Upper and Lower Extremities

The April 2016 VA neurological examination report indicates that the Veteran has been diagnosed as having sensory-motor, axonal peripheral neuropathy affecting the extremities.  Thus, current peripheral neuropathy has been demonstrated.  The remaining questions with respect to the claim is whether the disability had its onset during service, or is medically related to in-service injury or disease, as alleged. 

Service personnel records show that the Veteran enlisted in late May 1966 and, after recruit and technical training, was assigned to the 621st Organization Maintenance Squadron at McChord Air Force Base (McChord) from October 1966 to December 1969 with duties as an aircraft mechanic.  He submitted a January 2012 memorandum from the 62nd Airlift Wing in which the Chief of Public Affairs (Chief) noted that C-141 aircraft from the Wing carried out personnel and supply missions to Southeast Asia including the Republic of Vietnam from 1966 to 1969.  The Chief also noted that aircrews serving during this time received the Republic of Vietnam Campaign Medal and Gallantry Cross for this service.  The Veteran also submitted an undated statement by a retired airman who noted that he and the Veteran had performed crew chief duties on aircraft missions overseas to several bases in Vietnam from 1966 to 1969.  In a letter received in March 2011, the Veteran's spouse who married the Veteran in 1975 noted that the Veteran flew in and out of Vietnam on several occasions.  The Veteran also reported aircrew duties on missions to Vietnam during the July 2015 Board hearing. 

However, service personnel and treatment records do not show that the Veteran was an aircrew member or that he participated in missions to Southeast Asia.  He did not receive the Vietnam Service Medal or any other awards cited by the Chief and consistent with flights to Vietnam.  Performance evaluations from 1966 to 1969 document his duties as a ground based mechanic that included fueling, defueling, towing, liquid oxygen system maintenance, and other ground repairs to C-141 aircraft at his base or aircraft passing through his base.  His performance was uniformly excellent and detailed many of his important ground repair efforts, but the records make no mention of qualification or performance as an airborne crew chief or any temporary assignments to deploying aircrews.  The records also do not mention work as a loadmaster responsible for loading and offloading personnel or cargo.  Notably, the Veteran was not attached to an operational squadron but rather to a ground maintenance organization.  In response to a request by the RO, the National Personnel Records Center noted in December 2010 that no records of service in Vietnam could be located in the Veteran's file.  

Service treatment records do not include any reports of medical examination for flight duty, February 1967 and May 1968 records of treatment for sore throat and respiratory pleurisy indicate that the Veteran was not in a flying status, and audiometric test reports show that the Veteran worked on the flight line and in a hangar. 

In a December 2012 letter, the Director of the Atlanta VA Health Eligibility Center advised the Veteran that he was "Determined to be a Vietnam-era herbicide exposed Veteran" without explanation. 

In a March 2015 statement, the Veteran submitted material obtained from commercial internet sources that showed air routes to and from Washington State to Southeast Asia including Vietnam.  In an attached statement, he contended that his travel to Vietnam was confirmed by the statement by the retired airman, the letter from the 62nd Airlift Wing public affairs officer, and his report that a shortage of technical personnel qualified to work on sophisticated aircraft caused him to be assigned unspecified additional duties.

The Veteran is competent to report potential exposure to herbicide agents in service and the retired airman is competent to report on his military duties and activities.  The Veteran's spouse is also competent to report information told to her, but she married the Veteran after his active duty service.  The Board acknowledges the composition and mission of the 62nd Military Airlift Wing, a large organization with multiple component commands at McChord, and the contentions that the Veteran flew on C-141 missions to and from Vietnam and was otherwise in contact with equipment sprayed by herbicides.  However, the Board finds these reports not credible because they are greatly outweighed by specific information in the Veteran's service records.  He did not receive any campaign awards associated with the Vietnam Theater as was noted by the Wing Chief of Public Affairs to have been awarded to aircrew. 

Furthermore, the service treatment records show no medical examinations for flight duty and specifically note,  in 1967 and 1968, that the Veteran was not in a flying status.  Audiometric test documents describe the Veteran's duties as performed on the flight line and hangar with no mention of in-flight noise exposure.  Most significantly, the Veteran's detailed performance evaluations provide specific descriptions of all of his ground maintenance duties and cite many skillful repairs, but do not include airborne crew chief qualifications or duties.  Given the level of detail in these evaluations, it would be expected that a reporting senior would have included references to overseas flight crew duties had they been performed, even if only on a temporary basis because of personnel shortages.  Also, Dr. Ellis noted in his August 2017 examination report that the Veteran could not "say for certain that he was in Vietnam."  The Board places no weight on the December 2012 Health Center letter because the Director provided no basis for the designation of the Veteran as being "herbicide exposed," including any reference to duty in Vietnam.  Therefore, the Board finds that the Veteran did not travel to or serve in Vietnam during the Vietnam Era and was not otherwise exposed to herbicides in service.

In addition to contentions of service in Vietnam and handling cargo containing designated herbicide agents, the Veteran has also contended that his claimed disability is due to exposure to other hazardous chemicals as part of his duties as an aircraft mechanic and because of his general presence at McChord from 1966 to 1969.  Service personnel records show that the Veteran was an Air Force C-141 mechanic.  Further, the Veteran submitted an internet article entitled "Public Health Assessment - McChord Air Force Base" dated in May 2010 published by the U.S. Agency for Toxic Substances and Disease Registry that contains information on the use of volatile organic compounds on the base generally and in connection with aircraft and equipment maintenance.  Skin contact, vapor inhalation, and possibly ingestion of jet fuel and chemicals used to clean aircraft structures and components are consistent with the nature and circumstances of the Veteran's service.  Hence, in-service exposure to such hazardous chemicals is conceded.  Nevertheless, after a full review of the record, including the medical evidence, as well as statements by the Veteran and those made on his behalf, the Board finds that service connection for bilateral peripheral neuropathy of the upper and lower extremities is not warranted.

There is no evidence of any complaints of or treatment for neurological problems in the Veteran's service treatment records and his November 1969 separation examination was normal other than for defective vision, chest pain/pressure, and frequent indigestion.  He reported on a November 1969 report of medical history form completed for purposes of separation from service that he was neither experiencing, nor had he ever experienced, any neuritis or paralysis and that he did not have any significant medical history other than mumps, defective vision, chest pain/pressure, and indigestion.  He has not otherwise reported, and the evidence does not otherwise indicate, a continuity of symptomatology with regard to his claimed peripheral neuropathy.

If a chronic disability, such as an organic disease of the nervous system, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  There is no evidence showing any diagnosed neurological disability in service and the Veteran has not otherwise reported that he had any such disability in service.  Hence, service connection cannot be granted on this basis here.

The objective evidence otherwise indicates that the Veteran's peripheral neuropathy did not manifest until many years following service.  The earliest post-service clinical evidence of a neurological disability is contained on a VA health summaries which was printed in December 2012.  This document lists unspecified idiopathic peripheral neuropathy as a medical problem experienced by the Veteran and indicates that this diagnosis was entered in March 2009.  Also, the earliest post-service lay evidence of a neurological disability is contained in a February 2010 VA Agent Orange registry examination report and the August 2017 examination report from Dr. Ellis.  The Veteran reported during the February 2010 examination that he had experienced a 10 to 12 year history of progressive paresthesias and numbness in his extremities (i.e., since approximately 1998 at the earliest).  He reported during the August 2017 examination that he began to experience tingling and burning in the bottom of his legs and feet "[i]n the mid 1990s" and that he began to experience tingling in his hands at "about the end of the 1990s."

There is no lay or clinical evidence of any earlier neurological symptoms following service.  The absence of any lay or clinical evidence of a neurological disability for over two decades after the Veteran's separation from service in December 1969 is one factor that weighs against a finding that his peripheral neuropathy was present in service or in the year or years immediately after service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).  Hence, neither the clinical record nor the lay statements of record establish a continuity of symptomatology in this case, precluding an award of service connection for peripheral neuropathy on this basis.  

There are conflicting medical opinions with respect to whether the Veteran's claimed peripheral neuropathy is related to his exposure to toxic chemicals in service.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

In an April 2015 statement, a private orthopedist (E.G. Dawson, M.D.) who practiced in a state distant from the Veteran's residence indicated that he reviewed the Veteran's service medical records and he opined that the Veteran's peripheral neuropathy was likely ("more likely than not") caused by exposure to chemicals that he handled in service.  There was no specific explanation or rationale provided for this opinion.

In May 2015, the Veteran submitted a letter from a private chiropractor (M. Fedorczyk, DC) who also practiced in a state distant from the Veteran's residence.  The chiropractor noted a review of service and post-service treatment records and opined that the Veteran's medical problems, including peripheral neuropathy, were caused by or a result of service.  He explained, in pertinent part, that the Veteran was stationed at McChord and that during service he made trips to Vietnam.  As a crew chief serving at McChord, he reported that he was exposed to multiple hazardous and toxic chemicals, including Agent Orange, trichloroethylene (TCE), tetrachloroethylene (PERC), petroleum fuels (jet fuel), and other chemical components of these materials.  He suffered from chemical burns on his hands from unspecified chemicals and reported a 10 to 12 year history of progressively worsening neurological symptoms, including paresthesia numbness of the upper and lower extremities.  He also experienced chronic low back pain with a history of L5 sciatica bilaterally (worse on the left), tingling and numbness in his lower extremities (mostly in the first and second toes), slight ataxia, and frequent stumbles due to diminished positioning sense.

Moreover, it was noted that exposure to chemicals and petroleum fuels can result in rapid widespread internal exposure, reaching all organs in the body.  Many petroleum fuel ingredients are absorbed through the skin, which means that direct contact or contact with contaminated clothing is of concern.  Chemicals moving through the skin can quickly circulate throughout the entire body.  Other chemicals that are used as sprays or volatile chemicals at a BAP rate from petroleum fuels can be inhaled and absorbed through the lungs.  The lungs are a direct conduit to the bloodstream.  This allows chemicals to move into the body circulation system and reach the brain and other important organs.  Repeated exposure to these products can cause a range of health problems, even if exposure levels are low.  This includes damage to reproductive systems, liver and kidney damage, lung damage, mental health problems, and other central nervous damage.  Other problems include skin disorders, skin cancer, stomach and gastrointestinal upset, cardiovascular issues, abnormal hormone levels, and difficulties controlling movements and feelings in the hands and feet (peripheral neuropathy).  

Dr. Fedorczyk then listed a number of health problems associated with exposure to TCE and petroleum fuels and their components (such as benzene and percholate).  Such problems included neurological problems, among other things.  He noted that the Veteran exhibited many such symptoms, including numbness and tingling in his hands and feet and peripheral sensory neuropathies.  He also noted that the Veteran was examined by a VA physician (M.S.H.) who indicated that the Veteran had chemical exposures while serving at McChord and who opined that the Veteran's "condition is caused by exposure to such chemicals as [TCE], benzene, tetrachloroethylene, Agent Orange and JP4-JP8 jet fuels that he handled while serving in the Air Force."  Dr. Fedorczyk also noted that prescribed medications taken by the Veteran had similar side effects to the symptoms suffered by the Veteran.  Dr. Fedorczyk concluded that after reviewing the Veteran's records and research available on McChord and health hazards of chemicals commonly used on military bases (including McChord), he concurred with the findings of M.S.H.

In an August 2015 letter, Dr. Dawson again indicated that he had reviewed the Veteran's submitted records and that based upon a review of these records (in the absence of examining the Veteran), his disabilities were "related to exposure to chemicals while serving in the military and secondary neurologic degenerative changes, both central and peripheral."  He explained, in pertinent part, that during service the Veteran made several trips to the Vietnam area and that in his position as a chief at the Air Force base, he was reportedly exposed to many hazardous and toxic chemicals (including TCE, jet fuel, tetrachloroethylene, Agent Orange, and numerous other solvents which were primarily used in cleaning aircraft).  The Veteran experienced many health problems, including increased numbness and loss of sensation to the upper and lower extremity (subjectively consistent with paresthesias), weakness, numbness, tingling, and swelling in his legs (generally worse on the right), cramping in his legs (possibly due to neurologic deficit and/or claudication), sciatica, slight ataxia, and occasional foot drag.

Furthermore, pathology literature indicated that the chemicals to which the Veteran was exposed in service are absorbed widely through the skin, inhaled through the nose and mouth, and disseminated throughout the body, with most of them concentrating in fat soluble areas (including the brain and nervous tissues) where they are stored long term with trace amounts being found years later.  The Veteran had a multiplicity of exposure sites and vectors and would have concentration in these tissues.  It has been well documented that exposure to the above-described products causes toxicity reflected in numerous health problems, even at lower exposure levels.  Such problems include damage to tissue turnover (such as in the central nervous system).  In sum, the Veteran was apparently exposed to severe pathogens in service and Dr. M.S.H. stated that the Veteran's condition was caused by his exposures to various chemicals (including TCE, benzene, tetrachloroethylene, Agent Orange, and JP 4 through 8 jet fuel series).  Any one of these, let alone the mass of them and related compounds, would be expected to result in a detriment to his health.

The physician who conducted the April 2016 VA neurological examination opined that the Veteran's peripheral neuropathy was not caused by service.  He reasoned that the disability manifested after service and not during the first post-service year.  Also, the disability was medically unrelated to skin contact, inhalation, or ingestion of volatile organic compounds used in aircraft maintenance or generally present at McChord from 1966 to 1969, as reported in materials from the U.S. Agency for Toxic Substances and Disease Registry.  Such a nexus could not be established based on current medical literature.  Rather, medical literature indicates that the Veteran's sensory-motor, axonal peripheral neuropathy is multifactorial with a strong genetical component, although causes such as low vitamin D or low vitamin B-12 cannot be completely ruled out.

In his August 2017 examination report, Dr. Ellis reported that he examined the Veteran and performed a limited review of some of the Veteran's records (identified as his DD Form 214, copies of VA decisions, Agent Orange information, and some post-service treatment records).  Dr. Ellis explained that the Veteran was a crew chief on C-141 aircraft and performed aircraft maintenance, including fueling, defueling, performing engine run-ups, stripping decals, performing inspections, and loading and unloading cargo and personnel from various locations around the world.  He served in the United States, the Philippines, and Guam and he believed that he performed some refueling in Vietnam during the Vietnam War, although he could not say for certain that he was in Vietnam.  He inhaled jet fuel while refueling aircraft, got cleaning solvents on his face, hands, and uniform while cleaning aircraft, and experienced numbness in the tips of his fingers while stripping planes with solvents.  He did not notice any peripheral neuropathy type symptoms at the time of his separation from service in December 1969.  Rather, he began to experience tingling and burning in the bottom of his legs and feet in the mid 1990s and began to experience some tingling in his hands towards the end of the 1990s.  He was diagnosed with adult onset diabetes in 2005 and took medication for both diabetes and peripheral neuropathy.

Dr. Ellis opined that it was likely ("more likely than not") that the inhaling of volatile organic hydrocarbons caused injury to the Veteran's peripheral nervous system.  He also noted that "it may be that [the Veteran's] solvent and jet fuel exposures have contributed to central nervous system neuropathy and an organic brain injury."  The fact that the Veteran had neuropathy in his upper and lower extremities was evidence of more of a volatile organic hydrocarbon injury to the peripheral nervous system than diabetes mellitus contributing to peripheral neuropathy.  The Veteran had type II diabetes mellitus and it was likely ("more likely than not") that the diabetes "contributed somewhat to the peripheral neuropathy in his lower extremities, but not his upper extremities."  Dr. Ellis also explained that it was his opinion that the Veteran was not aware that he had developed type II diabetes mellitus until 2005, which was indicative that his peripheral neuropathy and peripheral nervous system impairment were due to his jet fuel and solvent exposures, and only slightly contributed to by any diabetes mellitus that began many years later.

Lastly, Dr. Ellis explained that examination of the Veteran revealed findings of mild bilateral L5 and S1 spinal nerve impingement, which was probably due to the Veteran's back and was separate from the peripheral neuropathy.  Dr. Ellis opined that the Veteran's back injury occurred in service.

Dr. Dawson's April 2015 opinion is of little, if any, probative value because it is not accompanied by any specific explanation or rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The May and August 2015 opinions from Dr. Fedorczyk and Dr. Dawson are also of limited probative value because they are, at least in part, based upon an inaccurate history.  These physicians both partially based their opinions on a finding that the Veteran was exposed to herbicides (i.e., Agent Orange) in service.  Also, they both explained that Dr. M.S.H. had concluded that the Veteran's disabilities were related to his toxic exposures in service.  As explained above, however, the Board has determined that the Veteran's reports of herbicide exposure in service are not credible.  Moreover, although Dr. M.S.H. noted in the report of the February 2010 VA Agent Orange registry examination that the Veteran had reported exposure to toxic chemicals in service and he diagnosed the Veteran as having peripheral neurological findings consistent with old lumbar radiculopathy, Dr. M.S.H. did not offer any opinion as to whether a relationship existed between the Veteran's neurological disability and the toxic exposures in service.  As the May and August 2015 opinions are premised upon an inaccurate history, they are of little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  See also Nieves-Rodriguez, 22 Vet. App. at 304; Boggs v. West, 11 Vet. App. 334, 345 (1998).

Additionally, the rationales that accompany the May and August 2015 opinions primarily focus on the possible general health effects of exposure to the toxic substances at issue in this case and the means by which these substances enter into and spread throughout the body.  Dr. Fedorczyk and Dr. Dawson did not specifically explain why, in this particular case, the Veteran's peripheral neuropathy was related to his exposures in service and they did not cite to any medical literature addressing the relationship between this specific disability and toxic chemical exposure.

The August 2017 opinion from Dr. Ellis is also of limited probative value because his opinion was based on only a limited review of some of the Veteran's records (identified as his DD Form 214, copies of VA decisions, Agent Orange information, and some post-service treatment records).  Also, Dr. Ellis did not cite to any medical literature addressing the relationship between the Veteran's peripheral neuropathy and toxic chemical exposure and did not provide any specific rationale for why the Veteran's peripheral neuropathy was related to the particular chemicals that he was exposed to during service.  See Nieves-Rodriguez, 22 Vet. App. at 304.

By contrast, the April 2016 opinion is based upon an in-person examination of the Veteran, a review of appropriate medical literature, and a review of the Veteran's complete claims file (including his medical records and reported history).  Also, it is accompanied by a specific rationale that is consistent with the evidence of record and which cites to medical literature.  Thus, the April 2016 opinion is adequate and entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The Board finds this opinion to be of more probative weight than the April, May, and August 2015 opinions and the August 2017 opinion.

The Board acknowledges that the Veteran has submitted articles and medical literature pertaining to the general health effects of exposure to various toxic substances, including the toxins to which he was exposed in service.  Regardless, the Board finds this evidence is of limited probative value.  In order to establish service connection by means of such treatise (textbook or article) evidence it must "not simply provide speculative generic statements not relevant to the veteran's claim."  See Wallin v. West, 11 Vet. App. 509   514 (1998).  Instead, standing alone, the evidence must discuss generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  See Sacks v. West, 11 Vet. App. 314, 317 (1998). 

The information provided by the Veteran is only applicable to the possible health effects of exposure to various toxic substances generally and does not contain any information specific to the Veteran's case.  The articles submitted by the Veteran do not provide any specific evidence indicating that his diagnosed peripheral neuropathy was incurred on active duty or is specifically related to the chemicals that he was exposed to in service.  Id 316-17.  While the articles have some probative weight, they are clearly outweighed by the evidence against the claim, including the April 2016 medical opinion which was based upon a review of the Veteran's individual records and reported history.

There is no other medical evidence or opinion indicating that the Veteran's peripheral neuropathy is related to service and neither he nor his representative has identified or alluded to the existence of any such evidence or opinion.  

Finally, while the Veteran has expressed his belief that his current peripheral neuropathy is related to his exposure to toxic chemicals in service, such assertions do not provide persuasive support for the claim.  While he is certainly competent to describe matters within his personal knowledge, as a layperson not shown to have appropriate medical training and expertise, he is not competent to render a probative opinion on a complex medical matter, such as whether a medical relationship exists between his peripheral neuropathy and exposure to toxic chemicals in service (where the peripheral neuropathy did not have its onset until decades after such exposures in service), as resolution of such question involves internal processes extending beyond an immediately observable cause-and-effect relationship.  As the question of nexus in this case may not be competently addressed by lay evidence, the lay statements of record do not constitute competent, probative evidence on this point.  See Davidson, 581 F.3d at 1313; Jandreau, 492 F.3d at 1372.  See also Woehlaert, 21 Vet. App. at 456.

Under these circumstances, the Board must conclude that the record does not support a finding that the Veteran's peripheral neuropathy affecting  the  upper and lower extremities  had its onset in service or within the first post-service year, or is otherwise related to service.  As such, the claims for service connection must be denied. 

In reaching the decision to deny these claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and, hence, not helpful in this instance.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.















	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for ischemic heart disease, to include as due to exposure to herbicides and/or other hazardous chemicals , including jet fuel, is denied.

Service connection for right upper extremity peripheral neuropathy, to include as due to exposure to herbicides and/or other hazardous chemicals , including jet fuel, is denied.

Service connection for left upper extremity peripheral neuropathy, to include as due to exposure to herbicides and/or other hazardous chemicals, including jet fuel, is denied.

Service connection for right lower extremity peripheral neuropathy, to include as due to exposure to herbicides and/or other hazardous chemicals, including jet fuel, is denied.

Service connection for left lower extremity peripheral neuropathy, to include as due to exposure to herbicides and/or other hazardous chemical, including jet fuel, is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


